 Case 1:19-cv-01410-MN Document 58 Filed 10/08/20 Page 1 of 3 PageID #: 1355




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


VB Assets, LLC,                                     )
                                                    )
               Plaintiff,                           )      C.A. No. 1:19-cv-01410-MN
                                                    )
v.                                                  )
                                                    )
Amazon.com, Inc.; Amazon.com LLC; Amazon            )
Web Services, Inc.; A2Z Development Center,         )
Inc. d/b/a Lab126; Rawles LLC; AMZN Mobile          )
LLC; AMZN Mobile 2 LLC; Amazon.com                  )
Services, Inc. f/k/a Amazon Fulfillment Services,   )
Inc.; and Amazon Digital Services LLC,              )
                                                    )
               Defendants.
                                                    )


                                    NOTICE OF SERVICE


Please take notice that on the 7th day of October, 2020, copies of the following document,

Plaintiff VB Assets, LLC’s Initial Infringement Contentions were served upon counsel as

indicated below:

        VIA ELECTRONIC MAIL                         VIA ELECTRONIC MAIL
        Steven J. Balick                            J. David Hadden
        Andrew C. Mayo                              Saina S. Shamilov
        ASHBY & GEDDES                              Ravi R. Ranganath
        500 Delaware Ave., 8th Floor                Vigen Salmastlian
        Wilmington, DE 19801                        FENWICK & WEST LLP
        sbalick@ashbygeddes.com                     Silicon Valley Center
        amayo@ashbygeddes.com                       801 California Street
                                                    Mountain View, CA 94041
        Counsel for Defendants                      dhadden@fenwick.com
                                                    sshamilov@fenwick.com
                                                    rranganath@fenwick.com
                                                    vsalmastlian@fenwick.com

                                                    Counsel for Defendants
Case 1:19-cv-01410-MN Document 58 Filed 10/08/20 Page 2 of 3 PageID #: 1356




Dated: October 8, 2020           WILSON SONSINI GOODRICH & ROSATI
                                 Professional Corporation
                                 /s/ Ian R. Liston
                                 Ian R. Liston (Delaware Bar I.D. # 5507)
                                 222 Delaware Avenue
                                 Suite 800
                                 Wilmington, DE 19801
                                 iliston@wsgr.com
                                 Telephone: (302) 304-7600
                                 Facsimile: (866) 974-7329
                                 Of Counsel:
                                 Edward G. Poplawski, admitted pro hac vice
                                 Erik J. Carlson, admitted pro hac vice
                                 Ryan S. Benyamin, admitted pro hac vice
                                 633 West Fifth Street, Suite 1550
                                 Los Angeles, CA 90071-2027
                                 epoplawski@wsgr.com
                                 ecarlson@wsgr.com
                                 rbenyamin@wsgr.com
                                 Telephone: (323) 210-2900
                                 Facsimile: (866) 974-7329
                                 James C. Yoon, admitted pro hac vice
                                 Ryan Smith, admitted pro hac vice
                                 650 Page Mill Road
                                 Palo Alto, CA 94304-1050
                                 jyoon@wsgr.com
                                 rsmith@wsgr.com
                                 Telephone: (650) 493-9300
                                 Facsimile: (650) 493-6811
                                 Attorneys for VB Assets, LLC
 Case 1:19-cv-01410-MN Document 58 Filed 10/08/20 Page 3 of 3 PageID #: 1357




                                CERTIFICATE OF SERVICE

      I hereby certify that on the 8th day of October, 2020, a copy of the foregoing document

was served by CM/ECF upon the following counsel:

       VIA ELECTRONIC MAIL                         VIA ELECTRONIC MAIL
       Steven J. Balick                            J. David Hadden
       Andrew C. Mayo                              Saina S. Shamilov
       ASHBY & GEDDES                              Ravi R. Ranganath
       500 Delaware Ave., 8th Floor                Vigen Salmastlian
       Wilmington, DE 19801                        FENWICK & WEST LLP
       sbalick@ashbygeddes.com                     Silicon Valley Center
       amayo@ashbygeddes.com                       801 California Street
                                                   Mountain View, CA 94041
       Counsel for Defendants                      dhadden@fenwick.com
                                                   sshamilov@fenwick.com
                                                   rranganath@fenwick.com
                                                   vsalmastlian@fenwick.com

                                                   Counsel for Defendants




                                                  /s/ Ian R. Liston
                                                  Ian R. Liston (Delaware Bar I.D. #
                                                  5507)
